DAVIDSON, Judge.
This is a conviction for unlawfully transporting beer, with punishment assessed at a fine of $500 and six months in jail.
Appellant was apprehended transporting in a truck a large quantity of beer — that is, twenty-seven cases — which he testified he had purchased in an area where the sale thereof was legal and was transporting it to his home for his own personal use and not for the purpose of sale (Art. 666-23a, Vernon’s P. C.).
This affirmative defense was submitted to the jury by an instruction that if appellant possessed the beer for his own use or consumption he would not be guilty. In connection with such *87charge, the trial court coupled therewith an instruction to the effect that the possession of more than twenty-four twelve-ounce containers of beer in a dry area is prima facie evidence that the beer is possessed for the purpose of sale (Art. 667-25, Vernon’s P. C.).
Appellant complains because the trial court refused to approve bills of exception showing his objection to the above charge and also refused certain of his special requested charges, complaining that he had no notice of the refusal thereof so that he might prepare bystanders’ bills of exception.
We have examinad the requested charges which the appellant insists that he requested, and find that they embody the same general principle involved in the charge of the trial court to which appellant claims he excepted and objected. In other words, by one bill of exception appellant claims he excepted to the charge, and at the same time contends that he requested the charge to which he was objecting. Obviously, therefore, if the charge as given was error, the appellant invited the error by requesting a charge to the same effect.
No reversible error appearing, the judgment is affirmed.
Opinion approved by the court.